IN THE COURT OF APPEALS OF IOWA

                                No. 4-21 / 13-0165
                             Filed February 19, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KORVETTA SHERRON GLASPER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, James D. Coil,

District Associate Judge.



      Defendant appeals from her convictions for assault with intent to inflict

serious injury and domestic abuse assault. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Kyle Hanson, Assistant Attorney

General, Thomas J. Ferguson, County Attorney, and Charity Sullivan, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., and Vaitheswaran and Mullins, JJ.
                                           2


DANILSON, C.J.

       Korvetta Glasper appeals her convictions for assault with intent to inflict

serious injury, in violation of Iowa Code sections 708.1 and 708.2(3) (2011), and

domestic abuse assault, in violation of Iowa Code section 708.2A(2)(b).             On

appeal, she maintains she received ineffective assistance of counsel at trial on

two grounds. She first claims counsel gave her erroneous advice regarding a

possible self-defense instruction.     Secondly, Glasper claims counsel violated

ethical duties by sharing information with the court in breach of the attorney-client

privilege. Because we find the record is inadequate to determine if counsel was

ineffective, we preserve the issue for postconviction relief and affirm the

convictions.

       We      generally preserve    ineffective-assistance-of-counsel     claims for

postconviction relief proceedings. State v. Utter, 803 N.W.2d 647, 651 (Iowa

2011).1 “Only in rare cases will the trial record alone be sufficient to resolve the

claim on direct appeal.” State v. Tate, 710 N.W.2d 237, 240 (Iowa 2006). We

prefer to reserve such claims for development of the record and to allow trial

counsel to defend against the charge. Id. If the record is inadequate to address

the claim on direct appeal, we must preserve the claim for a postconviction-relief

proceeding, regardless of the potential viability of the claim. State v. Johnson,

784 N.W.2d 192, 198 (Iowa 2010).




1
 See also Iowa Code § 814.7(3) (“If an ineffective assistance of counsel claim is raised
on direct appeal from the criminal proceedings, the court may decide the record is
adequate to decide the claim or may choose to preserve the claim for determination
under chapter 822.”).
                                          3


       Here the record is inadequate to address Glasper’s claims because we do

not know what advice trial counsel gave her regarding the possible self-defense

instruction or what reason counsel had for sharing allegedly privileged

information with the district court. See State v. Clay, 824 N.W.2d 488, 502 (Iowa

2012) (noting that a court considering an ineffective assistance of counsel claim

may rely on ethical rules for lawyers to measure counsel’s performance); see

also Iowa R. Prof’l Conduct 32:1.6(a) (“A lawyer shall not reveal information

relating to the representation of a client unless the client gives informed consent,

the disclosure is impliedly authorized in order to carry out the representation, or

the disclosure is permitted by paragraph (b) or required by paragraph (c).”).

       The issue of whether trial counsel was ineffective is preserved for possible

future postconviction-relief proceedings.2     See Johnson, 784 N.W.2d at 198

(holding if a claim of ineffective assistance of counsel cannot be addressed on

appeal because of an inadequate record, the court must preserve it for

postconviction-relief proceedings even if it is raised in a general or conclusory

manner). Because this was the only issue on appeal, Glasper’s convictions are

otherwise affirmed without opinion. See Iowa R. App. P. 6.1203(a),(d).

       AFFIRMED.




2
  The issue of whether defense counsel was ineffective was raised by Glasper’s motion
in arrest judgment. Although a hearing was held on the motion, no testimonial evidence
appears to have been received. Accordingly, the issue should be preserved so that
counsel may be permitted to testify to explain counsel’s actions.